Citation Nr: 1338298	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  06-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar discogenic syndrome from December 29, 1999.  

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Mason, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1953 and from January 1957 to July 1964.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim to reopen his claim for entitlement to service connection for a lumbar spine disability.  

Historically, the Veteran was originally denied service connection for multiple claims in July 1977.  The Veterans Claim Court upheld the denials in May 2000 but the claims were remanded to the Board in December 2000 on the basis of a Federal Circuit decision.

The Board notes that the Veteran has filed various claims that have been before the Board on five previous occasions.  Most recently, after a December 2009 Joint Motion from the Court Clerk vacating the Board's previous decision, the Board issued a February 2012 decision that denied the claim currently on appeal, as well as a claim for a rating in excess of 10 percent for discogenic syndrome before December 29, 1999, a claim for a rating in excess of 10 percent for hiatal hernia, and a claim for a rating in excess of 10 percent for headaches.  In the February 2012 decision, the Board determined that the record contained evidence of a claim for TDIU, and remanded the issue to the RO for proper development.  

The Veteran appealed the Board's February 2012 decision to the Veterans Claims Court.  In September 2012, the Court Clerk vacated the February 2012 decision with regard only to the issue of a rating in excess of 20 percent for lumbar discogenic syndrome from December 29, 1999, and remanded the matter to the Board for development consistent with a Joint Motion for Remand.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the Virtual VA and VBMS system to insure a complete review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the Veteran if further action is required.


FINDING OF FACT

A low back disability is manifested by pain and limitation of flexion to, at worst, 52 degrees but has not been shown to manifest in symptoms that are more than moderate in nature or to cause mild neurological impairment in either lower extremity or any incapacitating episodes necessitating bed rest prescribed by a physician.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a lumbar discogenic syndrome from December 29, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002); 38 C.F.R. § 4.71a, DCs 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, DCs 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

During the pendency of this claim, the criteria for rating disabilities of the spine were revised.  Under the criteria in effect prior to September 23, 2002, DC 5293 for intervertebral disc syndrome (IVDS) warranted a 20 percent rating if it was moderate with recurring attacks; a 40 percent rating was warranted if it was severe with recurrent attacks and intermittent relief.  A 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under the revised criteria of DC 5293, effective September 23, 2002, IVDS was rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method resulted in the higher rating.  

A 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months; a 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

For the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Chronic orthopedic and neurological manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  When rating on the basis of chronic manifestations, rate orthopedic disabilities using the rating criteria for the most appropriate orthopedic diagnostic code or codes.  Rate neurological disabilities separately using rating criteria for the most appropriate neurological diagnostic code or codes.  

Under the criteria in effect prior to September 26, 2003, DC 5295 for lumbosacral strain warranted a 20 percent rating when there was evidence of muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, DC 5292 for limitation of motion of the lumbar spine warranted a 20 percent rating if it was moderate, or a 40 percent rating if it is severe.  Under the criteria in effect prior to September 26, 2003, DC 5289 for ankylosis of the lumbar spine warranted a 40 percent rating if it was favorable or a 50 percent rating if it was unfavorable.

Under the criteria effective September 26, 2003, degenerative arthritis of the spine is to be rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DC 5242 (2013).  IVDS will be rated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2013).

Under the General Rating Formula, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.

Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is to 240 degrees.  

In exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.

The Veteran contends he is entitled to a rating in excess of 20 percent for his lumbar discogenic syndrome from December 29, 1999.  Based on the lay and medical evidence of record, the Board finds that a rating in excess of 20 percent is not warranted.

A December 29, 1999, magnetic resonance imaging scan (MRI) revealed disk protrusion at L4-5, which appeared to be compromising the right transversing nerve root, and correlated with the Veteran's complaints of right lower extremity radiculopathy.  Also shown, at L4-5, was associated early disk degeneration with preservation of the intervertebral space.  At L5-S1, a disk bulge was present with associated disk degeneration and subtle interspace narrowing.  

A January 2000 VA clinical record reflects complaints of chronic low back pain.  After reviewing the December 1999 MRI, the Veteran's treating physician referred him to a neurosurgeon.  A November 2000 treatment record shows that he again reported chronic low back pain and that he had been seen at the neurosurgeon, but the only treatment they had offered for his back pain was nerve blocks, which he was not interested in.  A December 2000 treatment record shows that he continued to complain of pain in his back, and that the pain radiated down his left leg.  He was referred for injections in his back.  

A January 2001 VA treatment record shows that the Veteran complained of chronic low back pain and sciatica on both his right and left sides.  It was noted that X-ray and MRIs had shown that he had protruding disks in his lumbar spine.  He reported that he had undergone previous triggerpoint injections without much success, and he now elected to undergo an epidural steroid injection.  

In February 2001, the Veteran was seen for a physical examination prior to his epidural injection.  At that time, he reported that a private surgeon had once recommended that he have an L4-5 fusion.  He complained of pain that originated in the low back and radiated down both legs, he reported that he required a cane at times to walk, he had a difficult time finding a comfortable position, and he had noticed some right foot and ankle weakness.  

Forward flexion was noted to be restricted, there was tenderness with rotation to the right, straight leg raise on the left was to 30 degrees, straight leg raise on the right was to 40 degrees, he had weak dorsiflexion, more so on the right than the left, and his deep tendon reflexes were diminished bilaterally.  A diagnosis of degenerative disk disease and L4-5 disk protrusion with compromise of the nerve root was made at that time.  

Later in February 2001, the Veteran was seen for his epidural steroid injection.  Immediately following the procedure, he reported that his pain was gone completely.  He was contacted by telephone a few days after the procedure and he reported that his pain was still a 3 out of 10, and he was instructed to call if the pain began to increase.  The VA treatment records indicate that following the epidural injection, he experienced a prolonged severe headache accompanied by photophobia and a low grade fever, which he attributed to the epidural injection; however, a March 2001 treatment record notes that it was unlikely related to the epidural.  

A November 2001 VA treatment record shows that the Veteran was seen for physical therapy for his lumbar discogenic syndrome.  At that time, he reported constant low back pain, but did not rate his pain on a number scale.  He was prescribed a transcutaneous nerve stimulation (TENS) machine to help manage his pain and instructed in its use.  

Additional treatment records show that in October 2003, the Veteran was treated for complaints of back pain.  He reported that he had been taking a lot of Motrin for his back pain, which was causing symptoms of gastroesophageal reflux disease, and he reported cramps in his left leg on ambulation.  He was prescribed Lorcet for pain.  In a March 2005 VA treatment record, his arthritis was noted to be stable.  In April 2005 and October 2005 VA treatment records, he was seen for complaints of chronic back pain related to spinal stenosis.

In November 2005, the Veteran was afforded a VA examination.  At that time, he reported that he had pain in his low back all the time, and that it radiated down both of his legs.  He reported that the pain prevented him from walking long distances and from standing or sitting for long periods of time.  Forward flexion was noted to be 60 degrees, at which point he reported pain.  The examiner noted that there was no additional range of motion loss following repetitive testing.  Mild spasm and difficulty walking heel-to-toe was noted.  

In May 2009, the Veteran had X-rays performed on his lumbar spine, which showed diffuse osteoporosis, osteophytic changes at L5-S1, and muscle spasm.  In June 2009, he underwent a computed tomography (CT) scan of the lumbar spine, which showed a partial disc collapse at L4-5, with desiccation and vacuum phenomena with marginal osteophyte formation.  There was also bilateral facet joint hypertrophy with bilateral foraminal narrowing, left greater than right.  L5-S1 spondyloarthropathy was assessed.  

The Veteran had a neurology consultation in June 2009, at which time he reported chronic low back pain.  The neurologist noted that the CT scan of the lumbar spine only showed minor degenerative changes, multifactorial neuroforaminal stenoses, greater on the left than right related to facet hypertrophy.  There was no focal disk herniation and no significant canal stenosis.  It was noted that motor, sensory, cerebellum, and deep tendon reflexes were within normal limits.  There was no focal atrophy or weakness and no focal reflex change.  Gait and turning were normal.  The neurologist noted that after examination and review of the Veteran's CT scan and May 2009 X-rays, he did not see any pathology significant enough to cause the patient the large amount of pain which he reported.

The Veteran was afforded another VA examination in December 2010.  At that time, it was noted that he had undergone a lumbar laminectomy in 2009, but that there were no records of the procedure associated with the claims files.  He reported symptoms of erectile dysfunction, numbness, paresthesias, and falls; it was noted that the etiology of these symptoms was not unrelated to his lumbar spine disability.  He also reported symptoms of fatigue, decreased motion, stiffness, weakness, and daily, severe low back pain that occurred with walking and would last for hours.  He reported that the pain would radiate into both of his legs down to his ankles and that the radiating pain was sharp in nature.  He denied any incapacitating episodes.  He reported the pain was steady and constant.  

On physical examination, the Veteran was noted to require the use of a cane for ambulation and he did not have any limitation in walking.  His posture was stooped and his head position was normal.  His gait was noted to be antalgic and lumbar flattening was noted.  There was no ankylosis of the cervical or thoracolumbar spine present.  There was no spasm, atrophy, guarding, or weakness noted.  Pain with motion and tenderness on the right and left sides were noted.  

Range of motion measurements were as follows: flexions to 52 degrees; extension to 18 degrees, left lateral flection to 17 degrees; left lateral rotation to 16 degrees; right lateral flexion to 20 degrees; right lateral rotation to 19 degrees.  There was objection evidence of pain on range of motion, with additional pain following repetitive testing.  There was no additional limitation after repetitive testing.  Sensory examination findings were normal.  Reflex examination showed normal knee jerk, but hypoactive ankle jerk.  

It was noted the Veteran had retired from employment in 1996 as a result of his low back disability.  The examiner diagnosed residuals of lumbar strain, L5-S1 spondyloarthropathy, and residuals of lumbar surgery.  The examiner noted the disabilities effect on the Veteran's usual daily activities included decreased mobility and pain; he had difficulty performing his household chores and difficulty getting into the shower and arising form the commode.  

The Board will first consider whether the Veteran is entitled to a rating in excess of 20 percent for his lumbar discogenic syndrome for the period on appeal prior to the regulations change which was effective September 26, 2003.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for the period prior to the regulation change effective September 26, 2003.  In this regard, the Board notes that in February 2001, the limitation of motion was noted to be restricted; however, it was no more than moderate.  As there are no other range of motion measurements prior to the September 26, 2003, regulation change available under DC 5292 the Veteran would only have been entitled to a rating of 20 percent, assigned for moderate limitation of motion, given the evidence of symptomatology of rerecord. 

Consideration has also been given to a higher rating under DC 5293 for IVDS but the Board finds he is not entitled to a rating higher than 20 percent for IVDS.  In this regard, the evidence of record indicates that at the time of the December 1999 MRI, the Veteran had early degenerative changes at L4-5 and degenerative changes at L5-S1.  January and February 2001 treatment records show that he complained of low back pain that radiated into his lower extremities and that he had some right foot and ankle weakness.  The Veteran received an epidural steroid injection in February 2001 and was prescribed a TENS machine during physical therapy in November 2001.  

Similarly, for the period after September 2003, in a March 2005 VA treatment record, his arthritis was noted to be stable.  In April 2005 and October 2005 VA treatment records, he was seen for complaints of chronic back pain related to spinal stenosis.  In a November 2005 VA examination, he reported low back pain but there was no mention of incapacitating episodes.  In a June 2009 neurology consultation, a CT scan of the lumbar spine only showed minor degenerative changes, and the neurologist indicated that he did not see any pathology significant enough to cause the patient the large amount of pain which he reported.  In a December 2010 VA examination, he denied any incapacitating episodes.

The record does not show that he experienced any incapacitating episodes or that he was prescribed any narcotic pain medication; rather, he was prescribed over the counter ibuprofen to manage his pain.  As such, the Board finds that the Veteran's intermittent pattern of treatment and his prescribed treatment regimen suggests that IVDS was productive of moderate recurring attacks, and therefore does not warrant a rating in excess of 20 percent under DC 5293.

The Board notes that the pre-amended versions of DC 5293 considers the Veteran's complaints of sciatic neuropathy with a pronounced criteria to include characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the disease.  Although he reported pain radiating down his leg, the clinical evidence showed mild spasm, normal reflexes, and no atrophy or weakness.  Therefore, the Board finds that the evidence supports a moderate rating under DC 5293 for the complaints of radiculopathy.

Consideration has also been given to a higher rating under DC 5295 for lumbosacral strain.  However, the evidence does not show that the Veteran had symptoms more nearly approximating severe lumbosacral strain to include listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Therefore, a rating in excess of 20 percent is not in order. 

Consideration has also been given to assigning the Veteran a rating under DC 5289; however, the evidence does not show that the Veteran's lumbar spine is ankylosed (defined as a fixation of the spine) so a higher rating under DC 5289 is not in order.   

Next, the Board will address whether the Veteran is entitled to a rating in excess of 20 percent under the new rating criteria, effective September 26, 2003.  In this regard, the evidence does not show that forward flexion of the thoracolumbar spine was limited to 30 degrees or less or that he had favorable ankylosis of the entire thoracolumbar spine.  In fact, the record indicates that during the period on appeal forward flexion has been limited, at most, to 52 degrees.  Additionally, the evidence does not show that he has ankylosis of the thoracolumbar spine.  

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining range of motion.  There is no other evidence showing that he has more limitation of motion than that found at his VA examinations.  Further, there was no additional limitation of motion caused by weakness, fatigue, or incoordination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the low back. 

Consideration has been given to assigning an evaluation under DC 5243 for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that while the Veteran has been diagnosed with DDD of the lumbar spine, during his December 2010 VA examination, he specifically denied any history of incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and he is properly rated based on pain and limitation of motion.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, while the Veteran's ankle jerk reflex on his December 2010 VA examination was noted to be hypoactive, the Board notes that all the other neurological findings at his VA examinations were normal, and there is no other evidence of neurological impairment due to the disability.  

As such, although there was a slight abnormality in the ankle jerk reaction on one occasion, the rest of the neurological evaluations have been normal.  Therefore, the weight of the evidence does not reflect even a mild impairment as required for a compensable rating under DCs 8520, 8523, 8524, and 8525.  Accordingly, a separate evaluation for a neurological impairment is not warranted for any portion of the period on appeal.

Consideration has been given to assigning a staged rating for the period on appeal; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board has considered the Veteran's lay statements that his low back disability has increased in severity.  The Veteran is competent to report as to observable symptoms, such as pain in his low back.  Layno v. Brown, 7 Vet. App. 36, 39-40.  He is not; however, competent to identify a specific level of disability outlined by applicable diagnostic codes.  

Such competent evidence concerning the nature and extent of his low back disability has been provided by medial personnel who have had the opportunity to treat and examine him over the course of the appeal period and have provided pertinent opinions in conjunction with the evaluations.  These medical findings, provided in the examination reports and clinical records, directly address the criteria under which his disability is evaluated.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as back pain and limited motion, are the symptoms included in the criteria found in the rating schedule for his disability.  

In the absence of exceptional factors associated with a low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's low back claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records and he was afforded a VA examination in November 2005.  Further, the Veteran was afforded another VA examination in December 2010 to address the issue on appeal and additional VA treatment records form the VA Medical Centers in Bay Pines and Wilkes-Barre were obtained.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 20 percent for lumbar discogenic syndrome from December 29, 1999, is denied. 


REMAND

The Board notes that in the February 2012 decision, the issue of entitlement to a TDIU was remanded at that time, and the RO was instructed to take appropriate action to develop the claim.  However, as there is no indication from the claims files that such action has been taken, the Board finds that additional remand is necessary.  

The Board notes that in a September 2010 statement, the Veteran asserted that he was entitled to a TDIU as a result of his service-connected disabilities.  Further, it was noted in his December 2010 VA examination that he had retired from his employment in 1996 as a result of his low back condition.  The Board notes that the RO adjudicated the issue of a TDIU in a July 2007 supplemental statement of the case (SSOC); however, additional development is needed at this time to adequately address the claim.  Specifically, on remand, a medical opinion should be obtained to assess the functional impairment caused by his service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran all required due process notice regarding the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Obtain clinical records from the Bay Pines, Florida, VAMC from March 2011 through the present and from the Wilkes-Barre, Pennsylvania, VAMC from June 2011 through the present.  

Any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

3.  Schedule the Veteran for an examination to determine the impairment caused by his service-connected disabilities.  The examiner should provide a full description of the effects of the Veteran's disabilities upon his ability to maintain substantially gainful employment.  

The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner is asked to render an opinion as to the functional impairment caused by the Veteran's service-connected disabilities.  The examiner should provide this opinion considering the Veteran's education and occupational experience, but irrespective of age and any non-service connected disabilities.  

The complete rational for all opinions expressed must be provided.  

4.  Thereafter, the issue should be readjudicated.  If the benefit sought is not granted, the Veteran and his attorney should be furnished an SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


